Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action is responsive to the arguments filed on 9/9/2021.  Claims 1-4 are pending.  Applicant’s arguments have been considered.  Claims 1-4 are non-finally rejected for reasons below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Son (US 2009/0317700) in view of Lim (US 2009/0325061).
Regarding claim 1, a non-aqueous electrolyte secondary battery comprising:
an electrode body in which a positive electrode plate including a belt-shaped positive electrode current collector and a positive electrode active material layer formed on a surface of the positive electrode current collector and a negative electrode plate including a belt-shaped negative electrode current collector and a negative electrode active material layer formed on a surface of the negative electrode current collector are wound with an insulating separator interposed therebetween.

Regarding wherein each of the tapes is attached to a region located within 14% of the length in the axial direction of the negative electrode plate from a corresponding one of the two ends in the axial direction of the negative electrode plate, Son discloses a battery wherein tape 30 is attached to upper and lower parts of the end of the electrode group 20, so that upper and lower parts of the end of the separator 23 are attached and fixed to the first electrode plate 21 [0033].  See figure 1.  Thus, contraction which occurs at the upper and lower parts of the separator 23 can be prevented, and a short circuit between the first and second electrode plates 21 and 25 can also be prevented [0034].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to place the tapes of Son as close to the upper and lower edges as possible for the benefit of preventing contraction of the separator.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Son (US 2009/0317700) in view of Lim (US 2009/0325061) as applied to claim 1, in view of Nakai (US 2005/0069773).
Regarding claim 2, each of the tapes includes a base material layer and an adhesive layer, and the base material layer contains polypropylene as a main component, Nakai teaches a battery tape having a base layer and an adhesive layer, and the base material layer contains polypropylene as a main component [0069].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a battery tape having a base layer and an adhesive layer, and the base material layer contains polypropylene as a main component, as taught by Nakai, for the benefit of binding the electrode assembly.


Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Son (US 2009/0317700) in view of Lim (US 2009/0325061) as applied to claim 1, in view of Miyamoto (US 2006/0154138).
Regarding claim 3, each of the tapes has a thickness of 8 um or more and 40 um or less, Miyamoto teaches the thickness of the insulating tape is between 15 um and 30 um.  In the case that the thickness of the insulating tape is more than 30 .mu.m, the thickness (the width of the end face) of the power generating element increases, whereby the insertion of the power generating element into the outer package becomes difficult. Hence, the thickness of the insulating tape is required to be 30 .mu.m or less. . 


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Son (US 2009/0317700) in view of Lim (US 2009/0325061) as applied to claim 1, in view of Hasegawa (US 2008/0286657).
Regarding claim 4, the negative electrode active material layer contains, as a negative electrode active material, a carbon material and a silicon material, and the content of the silicon material in the negative electrode active material is 3% by mass or more and 20% by mass or less, Hasegawa teaches in using the first material of the graphite material and the second material of the complex in which graphite material and silicon or silicon composite are coated with amorphous carbon material as the negative electrode active material, if the amount of silicon or silicon composite in the negative electrode active material is too large, volume variation during charging/discharging becomes large, deteriorating charge-discharge cycle characteristics of the non-aqueous electrolyte secondary battery. Therefore, it is preferable that the amount of silicon or silicon composite in the negative electrode active material be less than 20 weight % [0027].  The negative active material possesses high capacity and suppress expansion of the battery [0016].  It would have been obvious to one of ordinary skill in the art at the 

Response to Arguments
Arguments filed 9/9/2021 are addressed below:
Regarding, wherein, at the outermost periphery of the electrode body, a negative electrode current collector exposed portion, in which the negative electrode current collector is exposed, is provided, and a winding-finish end of the negative electrode plate is fixed with tapes attached to the negative electrode current collector exposed portion, refer to the prior art Lim above.

Regarding Applicant’s arguments to the criticality of the location of the tapes on the negative electrode plate in claim 1, Applicant argues that Son does not disclose limiting the attachment of the tape to “a region located within 14% of the length in the axial direction of the negative electrode plate”.  
In response, Applicant refers to Table 1 for criticality.  Table 1 shows that cracking does not occur on the negative electrode when the position of the inner edge of the tape is less than 14%.  However, the Examiner notes that cracking of the negative active material layer depends on several factors, such as the thickness of the active material layer, the active material composition, the active material itself, etc…  Hence, the argument is not commensurate in scope with the claims.  The rejection is maintained.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724